VICKERY, P. J.
Epitomized Opinion
Ingrid Elk, Treasurer of the Finnish Socialist Branch of Chicago, had loaned the Cuy-ahoga Finnish Association of Cleveland $700; for which Elk was given a promissory note, payable in 30 days after demand. Elk recovered a judgment in the Municipal Court of Cleveland for the full amount together with interest and costs.
In the Court of Appeals on prayer to reverse judgment of the lower court, the Cleveland branch claimed that the Chicago branch had the money loaned as a sort of trustee. They (Chicago Branch) had seceded from the control of the national socialistic party and therefore were not real parties in interest.
The Court of Appeals held:
Even though money did not belong to the Chicago branch as alleged by the Cleveland branch, the Chicago Association could recover, they being payee. The contract was within the four corners of the note and as evidenced by that, the Cleveland branch was liable to Elk.
Judgment affirmed.